           Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 1 of 18



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

    In Re:                                              §
                                                        §        CASE NO. 17-34196
    VANDERHALL EXOTICS OF                               §
    HOUSTON, LLC f/k/a/ GLOBAL                          §
    MOTORCARS OF HOUSTON, LLC,                          §        CHAPTER 7
                                                        §
                   Debtor.                              §
                                                        §
    RANDY W. WILLIAMS,                                  §
    CHAPTER 7 TRUSTEE,                                  §
                                                        §
             Trustee,                                   §
                                                        §
    vs.                                                 §   Adversary No. 19-3562
                                                        §
    FIRST CALL SECURITY, INC. D/B/A                     §
    SPARTAN SECURITY SERVICES,                          §
    DANIEL FERNANDEZ, AND DAVID                         §
    FERNANDEZ, INDIVIDUALLY AND                         §
    D/B/A MEXIDELI USA, INC.                            §
                                                        §
             Defendants.                                §

          DEFENDANTS SPARTAN SECURITY, DAVID FERNANDEZ, AND DANIEL
            FERNANDEZ’S ANSWER TO TRUSTEE’S ORIGINAL COMPLAINT

                 In response to the Complaint filed by Randy W. Williams, the Chapter 7 Trustee

(the “Trustee”), Defendants First Call Security, Inc. d/b/a Spartan Security Services (“First Call”

or “Spartan Security”), Daniel Fernandez, and David Fernandez (collectively, “Defendants”)

answer as follows. 1 Each of the paragraphs below correspond to the same-numbered paragraphs




1
         Defendant MexiDeli USA, Inc. has filed a Motion to Dismiss under Federal Rule of Civil Procedure
12(b)(6). David Fernandez d/b/a MexiDeli USA, Inc. is named in the caption but Plaintiff has not named David
Fernandez d/b/a MexiDeli USA, Inc. in the complaint or brought any allegations against the d/b/a.
          Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 2 of 18



in the Complaint. Defendants deny all allegations in the Complaint, whether expressed or

implied, that are not specifically admitted below. Defendants further expressly deny that the

Trustee is entitled to the requested, or any other, relief.

                                 PARTIES AND JURISDICTION

         1.       The allegations in Paragraph 1 are not directed to Defendants. To the extent that

any response is required from Defendants, Defendants admit that the Trustee was appointed in

this case.

         2.       Defendants admit that First Call Security, Inc. is a Texas corporation operating

under Spartan Security Services and that First Call was served in this lawsuit.

         3.       Defendants admit that Daniel Fernandez resides at 4902 Bridge Creek Lane, Katy,

Texas and that he was served in this lawsuit.

         4.       Defendants admit that David Fernandez resides at 1121 Sherwood Run, Houston,

Texas and that he was served in this lawsuit.

         5.       Defendants admit that MexiDeli was a Texas corporation that was voluntarily

terminated in December 2014. Defendant deny all remaining allegations in Paragraph 5.

         6.       The allegations in Paragraph 6 are legal conclusions and no response is required

from Defendants. To the extent any response is required, Defendants deny those allegations.

         7.       Defendants admit the allegations in Paragraph 7.

         8.       The allegations in Paragraph 8 are legal conclusions and no response is required

from Defendants. Defendants reserve the right to file a motion to transfer venue pursuant to 28

U.S.C. Section 1404.




                                               2
4838-4185-9228, v. 1
          Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 3 of 18



         9.       The allegations in Paragraph 9 are not directed to Defendants, and therefore can

be neither admitted nor denied. Paragraph 9 is otherwise a statement of law, and no response is

required from Defendants.

                               SUMMARY OF THE COMPLAINT

         10.      Paragraph 10 is a statement of law. Defendants can neither admit nor deny as

there are no allegations in Paragraph 10. Defendants deny that Trustee is entitled to any relief.

                                     STATEMENT OF FACTS

The Bankruptcy Case

         11.      Defendants admit the allegations in Paragraph 11.

         12.      Defendants admit the allegations in Paragraph 12.

         13.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 13.

         14.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 14. To the extent Paragraph 14 refers to a press release or

criminal docket, Defendants lacks sufficient knowledge or information to respond to the press

release or criminal docket and therefore deny any allegations in Paragraph 14 related to the press

release or the docket from any criminal proceeding.

         15.      The allegations in Paragraph 15 are directed to parties other than the Defendants.

Defendants lack sufficient knowledge or information to form a belief about the truth of the

allegations directed at other parties in Paragraph 15. To the extent any allegations are directed

toward Defendants, Defendants deny those allegations.

Spartan Security and the Fernandez Brothers

         16.      Defendants admit the allegations in Paragraph 16.



                                               3
4838-4185-9228, v. 1
          Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 4 of 18



         17.      Defendants deny the allegations in Paragraph 17.

         18.      Defendants admit the allegations in Paragraph 18.

         19.      Defendants deny the allegations in Paragraph 19.

         20.      David Fernandez admits he was present at John Leontaritis’ wedding and that he

had a personal relationship with John Leontaritis. The allegations in Paragraph 20 are not

directed to the remaining defendants, and to the extent the allegation may be construed as being

directed to any other defendants or to the extent there are any additional allegations in Paragraph

20, Defendants deny the allegations in Paragraph 20 except those specifically admitted.

         21.      David Fernandez admits he purchased a 2017 Bentley Bentayga from Debtor and

that David Fernandez was involved in litigation involving other parties related to his purchase of

that vehicle. This litigation has since been resolved. The allegations in Paragraph 21 are not

directed to the remaining Defendants, and to the extent the allegations may be construed as being

directed to any other Defendants or to the extent there are any additional allegations in Paragraph

21, Defendants deny the allegations in Paragraph 21 except those specifically admitted.

         22.      The allegations in Paragraph 22 reference testimony from David Fernandez in a

deposition and contains no factual allegations. The deposition is a written document that speaks

for itself.    To the extent Paragraph 22 contains factual allegations beyond the deposition,

Defendants deny those allegations.

         23.      Defendants admit that Daniel Fernandez purchased a 2017 Bentley Bentayga from

the Debtor. Defendants deny the remaining allegations in Paragraph 23.

         24.      Defendants admit the allegations in Paragraph 24.

         25.      Defendants deny the allegations in Paragraph 25.




                                              4
4838-4185-9228, v. 1
          Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 5 of 18



Transfers to Spartan

         26.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 26. Defendants deny that the transactions listed in Exhibit A

total $17,241,928.86.

Transfers to Daniel Fernandez

         27.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 27.

         28.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 28.

         29.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 29.

         30.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 30.

Transfers to David Fernandez

         31.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 31.

         32.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 32.

         33.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 33.

         34.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 34.




                                             5
4838-4185-9228, v. 1
          Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 6 of 18



         35.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 35.

         36.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 36.

         37.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 37.

         38.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 38.

         39.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 39.

Transfers to MexiDeli

         40.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 40.

         41.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 41.

         42.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 42.

         43.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 43.

Allegations as to All Transfers

         44.      Paragraph 44 does not contain any factual allegations and no response is required

from Defendants.




                                              6
4838-4185-9228, v. 1
          Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 7 of 18



         45.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 45.

         46.      Defendants deny the allegations in Paragraph 46.

         47.      Defendants deny the allegations in Paragraph 47.

         48.      Defendants deny the allegations in Paragraph 48.

         49.      Defendants deny the allegations in Paragraph 49.

         50.      Defendants deny the allegations in Paragraph 50.

         51.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 51.

         52.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 52.

         53.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 53.

         54.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 54.

Preferential Transfers

         55.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 55.

         56.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 56.

         57.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 57.

         58.      Defendants deny the allegations in Paragraph 58.



                                              7
4838-4185-9228, v. 1
          Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 8 of 18



                                  Count One- Spartan Transfers
                         FRAUDULENT TRANSFERS UNDER 11 U.S.C. § 548
                               (Against Spartan, David, and Daniel)

         59.      Paragraph 59 does not contain any factual allegations and no response is required

from Defendants.

         60.      Paragraph 60 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 60. To the extent a response is

required, Defendants deny all allegations in Paragraph 60.

         61.      Paragraph 61 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 61. To the extent a response is

required, Defendants deny all allegations in Paragraph 61.

         62.      Paragraph 62 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 62. To the extent a response is

required, Defendants deny all allegations in Paragraph 62.

         63.      Paragraph 63 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 63. To the extent a response is

required, Defendants deny all allegations in Paragraph 63.

         64.      Defendants deny the allegations in Paragraph 64.

         65.      Paragraph 65 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 65.

         66.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 66.




                                              8
4838-4185-9228, v. 1
          Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 9 of 18



         67.      Paragraph 67 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 67. Defendants deny that Trustee is entitled to

any relief.

                                 Count Two- Daniel Transfers
                         FRAUDULENT TRANSFERS UNDER 11 U.S.C. § 548
                                       (Against Daniel)

         68.      Paragraph 68 does not contain any factual allegations and no response is required

from Defendants.

         69.      Paragraph 69 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 69. To the extent a response is

required, Defendants deny all allegations in Paragraph 69.

         70.      Paragraph 70 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 70. To the extent a response is

required, Defendants deny all allegations in Paragraph 70.

         71.      Paragraph 71 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 71. To the extent a response is

required, Defendants deny all allegations in Paragraph 71.

         72.      Paragraph 72 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 72. To the extent a response is

required, Defendants deny all allegations in Paragraph 72.

         73.      Defendants deny the allegations in Paragraph 73.

         74.      Paragraph 74 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 74.




                                              9
4838-4185-9228, v. 1
         Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 10 of 18



         75.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 75.

         76.      Paragraph 76 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 76. Defendants deny that Trustee is entitled to

any relief.

                                 Count Three- David Transfers
                         FRAUDULENT TRANSFERS UNDER 11 U.S.C. § 548
                                       (Against David)

         77.      Paragraph 77 does not contain any factual allegations and no response is required

from Defendants.

         78.      Paragraph 78 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 78. To the extent a response is

required, Defendants deny all allegations in Paragraph 78.

         79.      Paragraph 79 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 79. To the extent a response is

required, Defendants deny all allegations in Paragraph 79.

         80.      Paragraph 80 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 80. To the extent a response is

required, Defendants deny all allegations in Paragraph 80.

         81.      Paragraph 81 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 81. To the extent a response is

required, Defendants deny all allegations in Paragraph 81.

         82.      Defendants deny the allegations in Paragraph 82.




                                              10
4838-4185-9228, v. 1
         Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 11 of 18



         83.      Paragraph 83 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 83.

         84.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 84.

         85.      Paragraph 85 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 85. Defendants deny that Trustee is entitled to

any relief.

                                Count Four- MexiDeli Transfers
                         FRAUDULENT TRANSFERS UNDER 11 U.S.C. § 548
                                 (Against MexiDeli and David)

         86.      Paragraph 86 does not contain any factual allegations and no response is required

from Defendants.

         87.      Paragraph 87 contains only legal conclusions.     Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 87. To the extent a response is

required, Defendants deny all allegations in Paragraph 87.

         88.      Paragraph 88 contains only legal conclusions.     Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 88. To the extent a response is

required, Defendants deny all allegations in Paragraph 88.

         89.      Paragraph 89 contains only legal conclusions.     Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 89. To the extent a response is

required, Defendants deny all allegations in Paragraph 89.

         90.      Paragraph 90 contains only legal conclusions.     Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 90. To the extent a response is

required, Defendants deny all allegations in Paragraph 90.



                                              11
4838-4185-9228, v. 1
         Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 12 of 18



         91.      Defendants deny the allegations in Paragraph 91.

         92.      Paragraph 92 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 92.

         93.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 93.

         94.      Paragraph 94 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 94. Defendants deny that Trustee is entitled to

any relief.

                               Count Five- Preferential Transfers
                       PREFEERENTIAL TRANSFERS UNDER 11 U.S.C. § 548
                              (Against Spartan, David and Daniel)

         95.      Paragraph 95 does not contain any factual allegations and no response is required

from Defendants.

         96.      Paragraph 96 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 96. To the extent a response is

required, Defendants deny all allegations in Paragraph 96.

         97.      Paragraph 97 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 97. To the extent a response is

required, Defendants deny all allegations in Paragraph 97.

         98.      Paragraph 98 contains only legal conclusions.      Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 98. To the extent a response is

required, Defendants deny all allegations in Paragraph 98.




                                              12
4838-4185-9228, v. 1
         Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 13 of 18



         99.      Paragraph 99 contains only legal conclusions.    Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 99. To the extent a response is

required, Defendants deny all allegations in Paragraph 99.

         100.     Paragraph 100 contains only legal conclusions. Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 100. To the extent a response is

required, Defendants deny all allegations in Paragraph 100.

                       Count Six- FRAUDULENT TRANSFERS UNDER TEXAS LAW
                                (Against Spartan, David, Daniel and MexiDeli)

         101.     Paragraph 101 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 101.

         102.     Paragraph 102 contains only legal conclusions. Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 102. To the extent a response is

required, Defendants deny all allegations in Paragraph 102.

         103.     Paragraph 103 contains only legal conclusions. Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 103. To the extent a response is

required, Defendants deny all allegations in Paragraph 103.

         104.     Paragraph 104 contains only legal conclusions. Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 104. To the extent a response is

required, Defendants deny all allegations in Paragraph 104.

         105.     Paragraph 105 contains only legal conclusions. Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 105. To the extent a response is

required, Defendants deny all allegations in Paragraph 105.




                                             13
4838-4185-9228, v. 1
         Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 14 of 18



         106.     Paragraph 106 contains only legal conclusions. Accordingly, Defendants can

neither admit nor deny as there are no allegations in Paragraph 106. To the extent a response is

required, Defendants deny all allegations in Paragraph 106.

         107.     Paragraph 107 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 107. Defendants deny that Trustee is entitled to

any relief.

                                           ATTORNEY’S FEES

         108.     Paragraph 108 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 108. Defendants deny that Trustee is entitled to

any relief, including attorney’s fees.

                       REQUEST FOR PRE- AND POST-JUDGMENT INTEREST

         109.     Paragraph 109 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 109. Defendants deny that Trustee is entitled to

any relief, including interest.

                                              CONCLUSION

         110.     Paragraph 110 is a statement of law. Accordingly, Defendants can neither admit

nor deny as there are no allegations in Paragraph 110. Defendants deny that Trustee is entitled to

any relief.

                          DEFENSES AND AFFIRMATIVE DEFENSES

         111.     The Trustee has failed to state a claim upon which relief can be granted under the

Bankruptcy Code and Chapter 24 of the Texas Business and Commerce Code.

         112.     The transfers alleged in the Complaint (the “Transfers”) allegedly avoidable under

Title 11 of the United States Code are not avoidable because such Transfers: (a) were in payment

of debts that the Debtor incurred in the ordinary course of business or financial affairs of the

                                              14
4838-4185-9228, v. 1
         Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 15 of 18



Debtor and Defendants and/or any one of them and (b) were either (i) made in the ordinary

course of business or financial affairs of the Debtor and Defendants and/or any one of them

and/or (ii) made according to ordinary business terms.

         113.     Defendants gave value to the Debtor in good faith and assert their rights under 11

U.S.C. § 548(c) and under any analogous law under Chapter 24 of the Texas Business and

Commerce Code.

         114.     The Transfers are not avoidable to the extent that the Debtor received reasonably

equivalent value in exchange for the Transfers.

         115.     The Transfers are not avoidable to the extent that after such transfers were

allegedly made, Defendants, and/or any one or all of them gave new value to or for the benefit of

the applicable debtor, not secured by an otherwise unavoidable security interest, and on account

of which new value the Debtor did not make an otherwise unavoidable transfer to or for the

benefit of Defendants or any one of them.

         116.     The Transfers are not avoidable to the extent that the Transfers were intended by

the Debtor and Defendants or any one or all of them, to be contemporaneous exchanges for new

value given to the Debtor and, in fact, substantially contemporaneous exchanges.

         117.     The Transfers are not avoidable to the extent that they were made when the

Debtor was solvent.

         118.     The Transfers are not avoidable to the extent that they were made in the ordinary

course of business.

         119.     The Transfers were not made to the extent the Transfers were alleged in the

Complaint.




                                              15
4838-4185-9228, v. 1
         Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 16 of 18



         120.     The Trustee’s claims are barred to the extent that they seek more than a single

satisfaction under Title 11 of the United States Code.

         121.     The Trustee may not recover for the Transfers from Defendants to the extent that:

Defendants or any one of them is/are an immediate or mediate transferee, took for value,

including satisfaction or securing present or antecedent debt, in good faith, and without

knowledge of the voidability of any transfer avoided, or is an immediate or mediate good faith

transferee of such transferee.

         122.     The Transfers are not avoidable, voidable, and recoverable under the Bankruptcy

Code and/or Chapter 24 of the Texas Business and Commerce Code to the extent that the

Transfers were not an interest of the Debtor in the property.

         123.     The Transfers are not avoidable and recoverable under the Bankruptcy Code

and/or Chapter 24 of the Texas Business and Commerce Code to the extent that the Transfers are

not property of the bankrupt estate of the Debtor.

         124.     To the extent the Trustee makes a claim against the entity, MexiDeli, MexiDeli is

a terminated entity and any claims against MexiDeli expired three years after the termination

date under Texas Business Organizations Code Section 11.356(a).

         125.     Defendants are not liable because the statute of limitations has expired on the

Trustee’s claims.

         126.     Defendants are not liable because of payment.

         127.     Defendants plead as an affirmative defense and assert they are not liable because

of unclean hands and equitable estoppel.

         128.     Defendants reserve their right to amend their Answer and assert additional

affirmative defenses and/or counterclaims that become available during the course of this action.



                                              16
4838-4185-9228, v. 1
         Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 17 of 18



         129.     The Trustee is not entitled to attorney’s fees, pre-judgment interest, or post-

judgment interest in the event a judgment is entered into in Defendants’ favor.

                                            CONSENT

         Defendants hereby consent to the entry of final orders or judgment by the bankruptcy

judge.

                                             PRAYER

         For these reasons, Defendants ask the Court to enter judgment that Plaintiff take nothing,

dismiss Plaintiff’s suit with prejudice, assess costs against Plaintiff, and award Defendants all

other relief that the Court deems appropriate.

                                              Respectfully submitted,

                                                     JORDAN, LYNCH, & CANCIENNE PLLC

                                                      /s/ Michael Cancienne
                                                      Michael Cancienne
                                                      Texas Bar No. 24055256
                                                      USDC SD TX No. 31085
                                                      Walter Lynch
                                                      Texas Bar No. 24046330
                                                      USDC SD TX No. 965265
                                                      1980 Post Oak Blvd., Suite 2300
                                                      Houston, Texas 77056
                                                      Telephone: 713.955.4025
                                                      Facsimile: 713.955.9644
                                                      mcancienne@jlcfirm.com
                                                      wlynch@jlcfirm.com

                                                      Harold N. May
                                                      State Bar No. 13264800
                                                      USDC SD TX No. 14186
                                                      1500 South Dairy Ashford, Ste. 325
                                                      Houston, Texas 77077
                                                      Hap.may@may-firm.com

                                                      ATTORNEYS FOR DEFENDANTS




                                             17
4838-4185-9228, v. 1
         Case 19-03562 Document 17 Filed in TXSB on 08/19/19 Page 18 of 18




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 19th, 2019, a true and correct copy of the foregoing was
served by the Court’s Electronic Case Filing System on all counsel of record.

                  Joshua W. Wolfshohl
                  Aaron James Power
                  Porter Hedges LLP
                  1000 Main, 36th Floor
                  Houston, Texas 77002
                  713-226-6000 (telephone)
                  713-226-6231 (facsimile)
                  jwolfshohl@porterhedges.com
                  apower@porterhedges.com
                  Counsel for the Trustee

                                                   /s/ Michael Cancienne
                                                   Michael Cancienne




                                           18
4838-4185-9228, v. 1
